Title: From Thomas Jefferson to Bernard Peyton, 10 May 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 10. 22.
Jefferson has informed you that he accomodates me with 3000. D. I counted that this would be recieved very certainly this week, but it seems it awaits some paper which he sends by this mail. I proposed that of this sum you should first take for yourself the balance I owe you, and then pay the curtail of 500. D. to the Farmer’s bank and my note of 350. D. to the Virginia bank; and I still hope you will recieve the money now immediately & meet these purposes, I shall say nothing as to the disposal of the residue until I hear that it is actually in your hands, except that I must draw on you for about 250. D. to pay the debt which was meant to be included in my note of 350. D to be paid on my way to Bedford and my expences to that place for which I shall set out on the 13th I will pray you immediately on the reciept of the money to write to me at Poplar Forest as I have other calls of exceeding pressure. I shall be there till about the 23d instan when I shall leave it on my return, ever & affectionately yours.Th: JeffersonP. I shall not draw on you till after the departure of tomorrow’s mail, so that it will not be presented to you till the 17th